Appellant has filed a motion asking leave to file a second amended motion for rehearing in this cause, after the motion for rehearing had been overruled on March 11, 1914. In this second amended motion he seeks to assign errors on grounds not assigned in the motion for new trial in the court below, nor assigned in the motion for rehearing in this court. Under such circumstances such grounds were not considered in the original opinion, nor in the opinion on the motion for rehearing, and can not, under the law of this State governing such matters, be now considered by us, and the second amended motion for rehearing, filed with the clerk on March 12th, be and the same is here now ordered stricken from the record, and the clerk of this court is ordered to issue the mandate in this cause.
Mandate ordered.
[This case did not reach hands of Reporter until June, 1914. — Reporter.] *Page 322